16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Koosha POUYAN, Plaintiff-Appellant,v.HOPPMANN CORPORATION;  Mike East;  Barbara Ozark;  CaryMcConnell;  Bart Hulsbrink;  Ron McBride, thetransferred engineer from Chantilly toLynchburg, Virginia,Defendants-Appellees.
No. 93-2307.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 2, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  James C. Turk, District Judge.  (CA-93-29-L)
Koosha Pouyan, appellant pro se.
William Ralph Chambers, Watt, Tieder & Hoffar, McLean, VA, for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in this employment discrimination action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pouyan v. Hoppmann Corporation, No. CA-93-29-L (W.D. Va.  Oct. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motion for appointment of counsel is denied.


2
AFFIRMED.